Citation Nr: 1023299	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  99-04 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a genitourinary 
disorder, including prostatitis, epididymitis, and 
varicocele, to include as secondary to service-connected 
dermatophytosis of the feet and groin. 

4.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet and groin.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1982. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a cardiovascular disorder, 
gastrointestinal disorder, and genitourinary disorder, and 
granted a rating of 10 percent for dermatophytosis of the 
feet and groin.  Timely appeals were noted with respect to 
that decision.

A hearing on these matters was held before a Decision Review 
Officer on May 18, 1999.  A copy of the hearing transcript 
has been associated with the file.

In October 2002, the Board issued a decision denying the 
Veteran's service connection claims.  The Veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  A memorandum 
decision was received in June 2005, vacating the Board's 
October 2002 decision and remanding those claims to the Board 
for readjudication consistent with the memorandum decision.

In an August 2005 decision, the Board remanded the Veteran's 
claim for an increased rating for dermatophytosis to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

In February 2006, the Board denied the Veteran's service 
connection claims for a cardiovascular disorder and a 
gastrointestinal disorder, and remanded his claim of service 
connection for a genitourinary disorder for further 
development.  After completion of the requested development, 
the AMC has returned the issue of service connection for a 
genitourinary disorder to the Board for appellate review. 

The Veteran appealed the denials of the cardiovascular and 
gastrointestinal claims to the Court.  In March 2008, a Joint 
Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the February 2006 Board 
decision pursuant to the Joint Motion, and remanded the 
issues of service connection for cardiovascular and 
gastrointestinal disorders to the Board for readjudication 
consistent with its Order.

In December 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

In correspondence dated in November 2009, the Veteran raised 
claims of entitlement to service connection for kidney 
calculi and arthritis of the bilateral feet, bilateral knees, 
and cervical spine.  As no action has yet been taken on these 
claims, they are referred back to the RO for appropriate 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's December 2008 remand.  First, 
there is no indication within the record that the RO made a 
formal determination of the length of time the Veteran served 
at Camp Lejeune.  Personnel records reflect that he was 
stationed at Camp Lejeune in October 1977 and January 1980.  
See Chronological Record (1070) in the personnel records.  
Additionally, a VA examination was requested on the issue of  
whether there was a 50 percent probability or greater that 
any cardiovascular disorder was related to the Veteran's 
military service, to include as due to exposure to 
contaminated drinking water at Camp Lejeune.  A June 2009 
cardiovascular examination diagnosed essential hypertension 
and palpitations, but provided an etiology opinion only on 
the issue of palpitations.  There was no comment as to 
whether essential hypertension had its onset during the 
Veteran's military service, to include as due to exposure to 
contaminated drinking water.  

In conducting the requested genitourinary and 
gastrointestinal examinations, the examiner noted the 
Veteran's lay statements as to a history of gastrointestinal 
and genitourinary symptoms in service, but did not offer an 
opinion as to whether these disorders were related to the 
Veteran's service.  In his January 2010 addendum, the 
examiner stated that the Veteran's gastrointestinal and 
genitourinary disorders were not related to ingestion of 
contaminated drinking water, but did not offer an opinion as 
to whether or not they were otherwise related to his military 
service.  

The December 2008 remand further directed that the Veteran 
receive a VA dermatology examination answering, in pertinent 
part, whether there was "constant exudation or itching, 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, or ... manifestations systemic, nervous, or 
exceptionally repugnant."  The examiner's report did not 
address whether or not the Veteran's service-connected skin 
disability meets these criteria.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should review the Veteran's service 
personnel records and make a formal 
finding as to how long the Veteran served 
at Camp Lejeune during his tour of active 
duty.  

2.  Return the claims folder to the June 
2009 examiner for review.  The examiner 
should indicate in the report that such a 
review has taken place.  

The examiner is asked to amend his opinion 
to specify: 

a.	whether there is a 50 percent 
probability or greater that the 
Veteran's essential hypertension is 
related to his military service.  
Attention is invited to the Veteran's 
service treatment records, which are 
negative for findings of hypertension 
or elevated blood pressure, and to 
the records reflecting the presence 
of hypertension since 1995.  

b.	whether there is a 50 percent 
probability or greater that any 
gastrointestinal disorder, to include 
chronic gastritis, is related to the 
Veteran's military service.  The 
examiner should reconcile any opinion 
with the Veteran's statements 
indicating that he was often 
constipated and bloated in service, 
the negative findings and complaints 
of a gastrointestinal disability in 
service, on his service separation 
examination and on the December 1982 
VA examination report, and the 
January 1984 report noting complaints 
of bloating for a year and a half and 
history of anabolic steroid use.  

c.	whether there is a 50 percent 
probability or greater that any 
chronic genitourinary disorder, to 
include prostatitis, epididymitis, 
and varicocele is related to the 
Veteran's military service.  The 
examiner should reconcile any opinion 
with the January 1981 service 
treatment record noting scrotal itch 
"from the inside."  

d.	whether the Veteran's service 
connected dermatophytosis of the feet 
and groin has been 


e.	characterized by constant exudation 
or itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation or crusting, or 
manifestations systemic, nervous, or 
exceptionally repugnant.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
